UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 05-213



WARREN A. TAYLOR,

                                                        Petitioner,

           versus


STATE OF GEORGIA; UNIVERSITY HOSPITAL,

                                                        Respondents.



On Petition for Permission to Appeal from the United States
District Court for the District of Maryland, at Greenbelt. Peter
J. Messitte, District Judge. (CA-05-315-PJM; CA-05-360-PJM)




                               No. 05-1264



In Re:   WARREN A. TAYLOR,



                                                        Petitioner.




                    On Petition for Writ of Mandamus.
                      (CA-05-315-PJM; CA-05-360-PJM)
Submitted:   May 2, 2005                   Decided:   May 20, 2005


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Warren A. Taylor, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Warren A. Taylor petitions for permission to appeal the

district court’s order transferring his civil action to the United

States District Court for the Southern District of Georgia pursuant

to 28 U.S.C. § 1406(a) (2000).         See Fed. R. App. P. 5.    Because the

order does not state as required by 28 U.S.C. § 1292(b) (2000) that

it involves a controlling question of law on which substantial

grounds for disagreement exist, we deny Taylor’s petition for

permission to appeal.

            Moreover, to the extent that Taylor’s petition could be

construed     as    a   notice   of   appeal   from   the   order,   we    lack

jurisdiction to entertain an appeal.             This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541 (1949).        The order Taylor seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order.                See In

re Carefirst of Md., Inc., 305 F.3d 253, 257 (4th Cir. 2002).

            Taylor also petitions for writ of mandamus for relief

from the final judgment rule.          Mandamus relief is available only

when the petitioner has a clear right to the relief sought.               See In

re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Further, mandamus is a drastic remedy and should be used only in

extraordinary circumstances.           See Kerr v. United States Dist.


                                      - 3 -
Court, 426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).     Mandamus may not be used as a substitute for

appeal.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).    The relief sought by Taylor is not available by way of

mandamus.

            Accordingly, although we grant leave to proceed in forma

pauperis, we deny both petitions.        We also deny as moot Taylor’s

motions   for   emergency   relief   pending   review   of   his   mandamus

petition, for submission of his petition for permission to appeal

“on the brief,” and to expedite his appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        PETITIONS DENIED




                                 - 4 -